[exhibit102privateplacemen002.gif] [exhibit102privateplacemen002.gif]





[exhibit102privateplacemen004.gif] [exhibit102privateplacemen004.gif]





[exhibit102privateplacemen005.jpg] [exhibit102privateplacemen005.jpg]





[exhibit102privateplacemen007.gif] [exhibit102privateplacemen007.gif]





[exhibit102privateplacemen009.gif] [exhibit102privateplacemen009.gif]





[exhibit102privateplacemen011.gif] [exhibit102privateplacemen011.gif]





[exhibit102privateplacemen013.gif] [exhibit102privateplacemen013.gif]





[exhibit102privateplacemen015.gif] [exhibit102privateplacemen015.gif]





[exhibit102privateplacemen017.gif] [exhibit102privateplacemen017.gif]





[exhibit102privateplacemen019.gif] [exhibit102privateplacemen019.gif]





[exhibit102privateplacemen021.gif] [exhibit102privateplacemen021.gif]





[exhibit102privateplacemen023.gif] [exhibit102privateplacemen023.gif]





[exhibit102privateplacemen025.gif] [exhibit102privateplacemen025.gif]



